           Case 2:19-cv-00685-WSS Document 29 Filed 10/04/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF PENNSYLVANIA

 STORE CAPITAL ACQUISITIONS, LLC, a                    :
 Delaware limited liability company, and               :
 STORE MASTER FUNDING XIII, LLC, a                     :   CIVIL ACTION – BREACH OF
 Delaware limited liability company,                   :   CONTRACT
                                                       :
                            Plaintiffs,                :
                                                       :   No. 19-CV-685
                       v.                              :
                                                       :
 5171 CAMPBELLS LAND CO., INC. a                       :
 Pennsylvania corporation, WILLIAM KANE,               :
 FRANK KANE, and RON LINABURG,                         :
                                                       :
                            Defendants.                :
                                                       :


                            NOTICE OF EXPIRATION OF 60-DAY STAY

         Plaintiffs STORE Capital Acquisitions, LLC and STORE Master Funding XIII, LLC

(collectively, “Plaintiffs”), through their undersigned counsel, hereby file this Notice of Expiration

of 60-Day Stay and represent as follows:

         Plaintiffs filed their complaint (the “Complaint”) initiating this matter on June 12, 2019.

On July 29, 2019, this Court entered its order (the “Order”) [Dkt. 24] instituting a voluntary 60-

day stay of proceedings (the “Stay”) in this case in light of the bankruptcy filed by Defendant 5171

Campbells Land Co., Inc. (“5171”). As noted in the Order, the automatic stay pursuant to 11

U.S.C. § 362 is applicable to 5171, but not to the remaining defendants. On September 20, 2019,

Plaintiffs filed their Notice of Voluntary Dismissal of Defendant Ron Linaburg [Dkt. 27] and on

September 23, 2019, this Court entered an order dismissing Ron Linaburg [Dkt. 28].

         The Stay expired on September 27, 2019. Pursuant to the Order, Plaintiffs file this notice

to inform the Court that the Stay has expired and to notify the Court that Plaintiffs are prepared to

proceed with this case. Plaintiffs request that the Court enter an order requiring the remaining



DMWEST #38257760 v1
           Case 2:19-cv-00685-WSS Document 29 Filed 10/04/19 Page 2 of 3



Defendants, William Kane and Frank Kane, to file an answer to the Complaint on or before

October 18, 2019.




         REPSECTFULLY SUBMITTED this 4th day of October, 2019

                                               By: /s/ Clifford Sacalis
                                               Craig Solomon Ganz, admitted pro hac vice
                                               Clifford Sacalis, admitted pro hac vice
                                               Michael A. DiGiacomo, admitted pro hac vice
                                               BALLARD SPAHR LLP
                                               1735 Market Street, 51st Floor
                                               Philadelphia, PA 19103-7599
                                               Telephone: 215.665.8500
                                               Facsimile: 215.864.8999
                                               ganzc@ballardspahr.com
                                               sacaliss@ballardspahr.com
                                               digiacomom@ballardspahr.com

                                               Counsel for Plaintiffs STORE Capital
                                               Acquisitions, LLC
                                               and STORE Master Funding XIII, LLC




DMWEST #38257760 v1
                                           2
           Case 2:19-cv-00685-WSS Document 29 Filed 10/04/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I, Clifford Sacalis, hereby certify that the foregoing Notice of Expiration of 60-Day Stay

was served on the following via the Court’s CM/ECF System or email:

                                          Ryan J. Cooney
                                   Robert O. Lampl Law Office
                                     Benedum Trees Building
                                   223 Fourth Avenue, 4th Floor
                                       Pittsburgh, PA 15222
                                      (412) 392-0330 (phone)
                                    (412) 392-0335 (facsimile)
                                     rcooney@lampllaw.com

              Counsel for Defendants 5171 Campbells Land Co., Inc. and William Kane



Dated: October 4, 2019                                               /s/ Clifford Sacalis
                                                                     Clifford Sacalis




DMWEST #38257760 v1
                                                  3
